Order, Supreme Court, Bronx County (George Friedman, J.), entered April 9, 1997, which, upon granting defendant’s motion to renew its prior motion to vacate its default in appearance, granted the motion and vacated a default judgment entered against it on April 26, 1996, unanimously affirmed, without costs. Defendant’s appeal from the judgment, same court (Luis Gonzalez, J.), entered April 26, 1996, unanimously dismissed, without costs, as moot.
The six-month delay in defendant’s appearance did not prej*214udice plaintiff so as to preclude vacatur of a default caused by defendant’s insurer’s failure to interpose an answer while also failing to disclaim coverage (see, Price v Polisner, 172 AD2d 422; see also, Barajas v Toll Bros., 247 AD2d 242). Meritorious defenses are raised. Concur — Milonas, J. P., Ellerin, Wallach and Tom, JJ.